DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2. Claim [5] is  recites the limitation "[the maximum value]" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3. Claim(s) [1, 7, 15 and 20] is/are rejected under 35 U.S.C. 102 (a1)  as being anticipated  by Furuya (US. 2015/0288876) .


Reclaim 1, Furuya discloses a control apparatus (see fig. 1, capturing apparatus) , comprising: a circuit (see for example 103 fig. 1, the CPU), wherein the circuit is configured to: set an upper limit of an exposure time (see ¶0037, In step S203b, the CPU 103 calculates the longest exposure time that is the upper limit of the exposure time and performs the setting processing of the exposure time), and determine an exposure time of a photographing apparatus within a range below the upper limit based on an exposure control value of the photographing apparatus (see ¶¶0041 and 0044, “Tv=1/16, ISO=200” [equated to the claimed exposure control value, since the prior art updates the exposure based on this values as disclosed in the text of  ¶0041 ]is set in step S204b of FIGS. 2A and 2B in the present embodiment. That is, the exposure time during image capturing is limited to the longest exposure time or below [when the exposure below the longest or upper limit is computed as disclosed in the text of  ¶¶0041 and 0044 ]).

Reclaim7,  Furuya further discloses, wherein the circuit is configured to: determine, based on the exposure control value and within the range below the upper limit, the exposure time when camera sensitivity is fixed to a preset value (.¶¶0041 and 0044, “Tv=1/16, ISO=200” [equated to the claimed exposure control value, since the prior art updates the exposure based on this values as disclosed in the text of  ¶0041 ]is set in step S204b of FIGS. 2A and 2B in the present embodiment. That is, the exposure time during image capturing is limited to the longest exposure time or below [when the exposure below the longest or upper limit is computed as disclosed in the text of  ¶¶0041 and 0044]).



Reclaim 15, except a few changes in wording claim 15 has substantially same limitation as claim 1 above, and thus analyzed and rejected by same reasoning.

.
Reclaim20, claim 20 has substantially same limitations as claim 1 above, and  thus analyzed and rejected by same reasoning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claim(s)  [2-4, 9, 14 and 16-18] is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuya (US. 2015/0288876) in view of KOGURE(.Jp-2018037747)hereinafter JP-747.

Reclaim 2, Furuya discloses everything except, wherein the circuit is configured to set the upper limit inputted to the circuit.
Nonetheless in the same field of endeavor JP-0308 discloses an image processing device as Furuya (see for example fig. 1, the imaging apparatus). Jp-747 further discloses, a circuit configured to set the upper limit inputted to the circuit (see the attached translation, of JP-747, page 4 paragraph 4. The exposure time selection unit 113 is a UI (user interface) that displays an upper limit value and a lower limit value of the exposure time so as to be set by a user operation in order to set the exposure time of the imaging apparatus 10).

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Furuya before the effective filling date of the claimed invention for example by reconfiguring the device of Furuya to integrating the functionality it of  JP-747 in order to make the device of  Furuya more  user friendly and enhance usability.

Reclaim 3, Furuya as modified further discloses, wherein the circuit is configured to: display, on a display apparatus, information of the inputted upper limit and the exposure time (see  the attached translation JP-747, page 4  paragrph4,  the exposure time selection unit 113 is a UI (user interface) that displays an upper limit value and a lower limit value of the exposure).

Reclaim 4,  Furuya as modified further discloses, wherein the circuit is configured to: update the exposure time displayed on the display apparatus after setting the upper limit and when the photographing apparatus is in operation (see  the attached translation document JP-747, page 6 paragrphs 2, . FIG. 7 shows a selection range of the upper limit value and the lower limit value of the exposure time [by the virtue of changing the selectable rang as desired]).
 

Reclaim 9, Furuya discloses everything except wherein the photographing apparatus includes a fixed aperture.

Nonetheless in the same field of endeavor JP-0308 discloses an image processing device as Furuya (see for example fig. 1, the imaging apparatus). Jp-747 further discloses, the photographing apparatus includes a fixed aperture (see attached translation JP-.747, page 5 paragrphs 2, fig. 3, a fixed aperture).

Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Furuya before the effective filling date of the claimed invention by the teaching  of  JP-747 in order to thereby control exposure in a specific scene situation.



Reclaim14,  Furuya  discloses everything except , wherein the circuit is configured to: determine the exposure time within the range below the upper limit based on the exposure control value when an aperture of the photographing apparatus is fixed; or 

Nonetheless in the same field of endeavor JP-0308 discloses an image processing device as Furuya (see for example fig. 1, the imaging apparatus). Jp-747 further discloses, wherein the circuit is configured to: determine the exposure time within the range below the upper limit based on the exposure control value when an aperture of the photographing apparatus is fixed (see the attached translation JP_747, page 5 paragrphs 2, exposure control is performed with a fixed aperture. As an exposure mode corresponding to a specific, scene, [the exposure equated to the below the upper limit since the exposure is shorter in order to avoid image artifacts such as flicker as explicitly disclosed on the text of page 5 paragraph 2).


Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Furuya before the effective filling date of the claimed invention by the teaching  of  JP-747 in order to thereby control exposure in a specific scene, and thus reducing image artifacts.


Reclaim16, except a few changes in wording has substantially same limitation as claim 2 above, and thus analyzed and rejected by the same reasoning as claim 2 above.


Reclaim17, except a few changes in wording has substantially same limitation as claim 3 above, and thus analyzed and rejected by the same reasoning as claim 3 above.
 
Reclaim18, except a few changes in wording has substantially same limitation as claim 4 above, and thus analyzed and rejected by the same reasoning as claim 4 above.


5. Claim(s) [12-13 and 19] is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuya (US. 2015/0288876) in view of Yamasaki (US2007/0024716).

Reclaim12, Furuya doesn’t seem to explicitly disclose wherein the circuit is configured to set the upper limit based on a moving speed of the photographing apparatus.

Nonetheless in the same field of endeavor Yamasaki discloses an image processing apparatus as Furuya (see Yamasaki   fig. 1). Yamasaki  further discloses a circuit  configured to set the upper limit based on a moving speed of the photographing apparatus (see ¶¶0060 and 0103, he camera main body when rotated around the abovementioned Y-axis. Moreover, whether the rotation direction around the Y-axis is the right-hand direction or left-hand direction is determined by whether the analog output signal of the angular speed sensor 20 is positive or negative).
 Hence it would have been obvious to one of ordinary skill in the to have been motivated to modify the device of Furuya before the effective filling date of the claimed invention by the teachings of Yamasaki for example by reconfiguring the device of Furuya, see for example, fig. 9  the panning camera of  Furuya,  to have the functionality of  Yamasaki since this would allow to capture a high resolution moving image or undistorted moving image. 

Reclaim13,  Furuya doesn’t seem to explicitly disclose, wherein the circuit is configured to set the upper limit based on a direction changing speed of the photographing apparatus.

Nonetheless in the same field of endeavor Yamasaki discloses an image processing apparatus as Furuya (see Yamasaki   fig. 1). Yamasaki further discloses a circuit configured to set the upper limit based on a moving speed of the photographing apparatus (see ¶¶0060 and 0103, the camera main body when rotated around the abovementioned Y-axis. Moreover, whether the rotation direction around the Y-axis is the right-hand direction or left-hand direction is determined by whether the analog output signal of the angular speed sensor 20 is positive or negative [the rotation direction and the angular speed]).
 
Hence it would have been obvious to one of ordinary skill in the to have been motivated to modify the device of Furuya before the effective filling date of the claimed invention by the teachings of Yamasaki for example by reconfiguring the device of Furuya, see for example, fig. 9  the panning camera of  Furuya,  to have the functionality of  Yamasaki since this would allow to capture a high resolution moving image or undistorted moving image.

Reclaim 19, Furuya doesn’t seem to explicitly disclose, further comprising: a movable platform, wherein the photographing apparatus is mounted on the movable platform.

Nonetheless in the same field of endeavor Yamasaki discloses an image processing apparatus as Furuya (see Yamasaki   fig. 1). Yamasaki further discloses a movable platform, wherein the photographing apparatus is mounted on the movable platform (see  ¶005,  car cameras).  
Hence it would have been obvious to one of ordinary skill in the to have been motivated to modify the device of Furuya before the effective filling date of the claimed invention by the teachings of Yamasaki for example by incorporating the camera on a car, since this would allow to capture images in the vicinity of a vehicle, and thus enhancing usability..
Allowable Subject Matter
5. Claims [5-6, 8 and 10-11] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference to Kawamura (US. 2008/0012942) discloses: FIG. 24 shows an image taken by emitting infrared light forward with a IR lamp as an infrared light emitter when a vehicle is driven at night and picking up forward in the driving direction with a CCD camera in-vehicle. The bright light source shown in the image of FIG. 24 which is the headlights of an oncoming vehicle and the periphery thereof invisible due to halation. If there is a bright source in dark surroundings in the night, a CCD camera employing an overall photometry system is dominated by the dark surroundings, and therefore, calculates a long exposure time, i.e., a slow shutter speed. In ¶0006.

7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
8. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698